DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-25 responded on March 24, 2022 are pending,  claims 1-2 and 9 are amended, claims 16-20 are canceled and claims 21-25 are new.
Response to Arguments
Applicant’s arguments, see pg. 10, filed March 22 2022, with respect to the rejection(s) of claims 1 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claims 3-6 objected to because of the following informalities:  Claims 3-6 recite "an aperiodic channel state information reference signal (CSI-RS)...an aperiodic channel state information reference signal (CSI-RS)", Claim 1 recites "an aperiodic channel state information reference signal" as acronym "A-CSI-RS".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US 2022/0022207 A1, hereinafter "Matsumura").
Regarding claim 1, Matsumura discloses a cellular base station, comprising:
at least one antenna (Matsumura, Fig. 5 130 antenna);
at least one radio coupled to the at least one antenna  (Matsumura, Fig. 5 122 RF section); and a processor coupled to the at least one radio (Matsumura, Fig. 5 110 control section);
wherein the cellular base station is configured to:
receive an indication of a delay from a wireless device (Matsumura, [0052, 63] the UE measures a channel state using a given reference signal (or a resource for the reference signal), and feeds back the channel state information (i.e. indication) to the base station, as well as UE capability of beam switch timing (i.e. delay));
select a scheduling offset for a transmission to the wireless device large enough for beam switching at the wireless device based at least in part on the delay (Matsumura, [0061, 63,  0183] The control section 110 may control the transmission operation of the channel state information reference signal according to whether or not the value of the given information is equal to or greater than a given value,  The scheduling offset may mean an offset between the last symbol of the PDCCH transmitting the DCI that triggers the resource set of the AP CSI-RS and the first symbol (or slot) of the AP-CSI-RS resource of the resource set, the UE capability may be referred to as an AP-CSI-RS beam switching timing), wherein the scheduling offset is an offset between a physical downlink control channel (PDCCH) transmission and an aperiodic channel state information reference signal (A-CSI-RS) transmission that is triggered by the PDCCH (Matsumura, [0061] The scheduling offset may mean an offset between the last symbol of the PDCCH ( or the last slot including the  PDCCH) transmitting the DCI that triggers the resource set of the AP CSI-RS and the first symbol (or slot) of the AP-CSI-RS resource of the resource set), wherein: when the delay is one of 224 or 336 symbols, the A-CSI-RS is configured for repetitions and a number of beam groups is greater than 1, select the scheduling offset to be at least the delay, and otherwise select the scheduling offset to be a value lower than 224 or 336 symbols (Matsumura, [0067-68] The beam switch timing can take values such as 14, 28, 48, 224, and 336 symbols, for example. 224 or 336 symbols, which are relatively large values, are supported in the case where the UE is equipped with multi-panels (i.e. beam group >1), taking into account the time for turning the power of the panel that receives the AP CSI-RS from off to on; when the value of the reported beam switch timing is any of 14, 28 and 48, the UE may expect to apply the QCL assumption in the indicated TCI state for the AP-CSI-RS resource); and transmit the PDCCH and the CSI-RS using the scheduling offset (Matsumura, [0082] The control section  may control the transmission operation of the channel state information reference signal according to whether or not the value of the given information (i.e. beam switching timing) is equal to or greater than a given value(for example, 224 or 336)).
Regarding claim 2, Matsumura discloses wherein the value lower than 224 or 336 symbols is one of 48 or 24 symbols (Matsumura, [0068] when the value of the reported beam switch timing is any of 14, 28 and 48, the UE may expect to apply the QCL assumption in the indicated TCI state for the AP-CSI-RS resource).
Regarding claims 9 and 21-23, these claims recite "an apparatus" and "a method" that disclose similar steps as recited by a cellular base station to perform the functions of claims 1-2, thus are rejected with the same rationale applied against claims 1-2 as presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-11 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2022/0022207 A1, hereinafter "Matsumura") in view of Zhou et al. (US 2019/0260458 A1, hereinafter "Zhou").
Regarding claim 3, Matsumura discloses wherein the transmission to the wireless device comprises an aperiodic channel state information reference signal (CSI-RS) transmission for beam management, wherein the cellular base station is further configured to: receive an indication of a number of beams per beam group supported by the wireless device (Matsumura, [0067-68] The beam switch timing can take values such as 14, 28, 48, 224, and 336 symbols, for example. 224 or 336 symbols, which are relatively large values, are supported in the case where the UE is equipped with multi-panels (i.e. beam group >1), taking into account the time for turning the power of the panel that receives the AP CSI-RS from off to on);
Matsumura dose not explicitly disclose determine whether a number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is above the number of beams per beam group supported by the wireless device; and
select a value of at least the antenna panel activation delay for the scheduling offset when the number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is above the number of beams per beam group supported by the wireless device and when repetition is configured to be on for the scheduled CSI-RS resources.
Zhou from the same field of endeavor discloses determine whether a number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is above the number of beams per beam group supported by the wireless device (Zhou, [0088] determining at least a first latency associated with a beam switch across at least first and second antenna array modules , wherein the first latency is greater than or equal to a second latency associated with a beam switch within the first or second antenna module); and
select a value of at least the antenna panel activation delay for the scheduling offset when the number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is above the number of beams per beam group supported by the wireless device and when repetition is configured to be on for the scheduled CSI-RS resources (Zhou, [0088] signaling a second device an indication of when to assume the first latency for a beam switch at the first device).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and beam switching management disclosed by Zhou with a motivation to make this modification in order to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum (Zhou, [0005]).
Regarding claim 4, Matsumura does not explicitly disclose wherein the cellular base station is further configured to: select a value of less than the antenna panel activation delay for the scheduling offset when the number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is not greater than the number of beams per beam group supported by the wireless device .
Zhou from the same field of endeavor discloses wherein the cellular base station is further configured to: select a value of less than the antenna panel activation delay for the scheduling offset when the number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is not greater than the number of beams per beam group supported by the wireless device (Zhou, [0102] Beam indication may include an NB that configures a UE such that X CORESETS per bandwidth part ( BWP ) is provided where X is less than or equal to three . The UE may identify an anchor beam per CORESET based on its used TCI state , indicated by NB via MAC-CE or RRC).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and beam switching management disclosed by Zhou with a motivation to make this modification in order to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum (Zhou, [0005]).
Regarding claim 5, Matsumura discloses wherein the transmission to the wireless device comprises an aperiodic channel state information reference signal (CSI-RS) transmission for beam management, wherein the cellular base station is further configured to: receive an indication of a number of beams per beam group supported by the wireless device (Matsumura, [0067-68] The beam switch timing can take values such as 14, 28, 48, 224, and 336 symbols, for example. 224 or 336 symbols, which are relatively large values, are supported in the case where the UE is equipped with multi-panels (i.e. beam group >1), taking into account the time for turning the power of the panel that receives the AP CSI-RS from off to on).
Matsumura does not explicitly disclose determine whether a number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is above the number of beams per beam group supported by the wireless device; and
select a scheduling offset such that at least the antenna panel activation delay passes before the end of the transmission to the wireless device when the number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is above the number of beams per beam group supported by the wireless device.
Zhou from the same field of endeavor discloses determine whether a number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is above the number of beams per beam group supported by the wireless device (Zhou, [0088] determining at least a first latency associated with a beam switch across at least first and second antenna array modules , wherein the first latency is greater than or equal to a second latency associated with a beam switch within the first or second antenna module); and
select a scheduling offset such that at least the antenna panel activation delay passes before the end of the transmission to the wireless device when the number of scheduled CSI-RS resources of the aperiodic CSI-RS transmission is above the number of beams per beam group supported by the wireless device (Zhou, [0088] signaling a second device an indication of when to assume the first latency for a beam switch at the first device).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and beam switching management disclosed by Zhou with a motivation to make this modification in order to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum(Zhou, [0005]).
Regarding claim 6, Matsumura does not explicitly disclose determine whether a transmission configuration indicator (TCI) state for the transmission is stale;
select a value of at least the antenna panel activation delay for the scheduling offset when the TCI state for the transmission is stale.
Zhou from the same field of endeavor discloses determine whether a transmission configuration indicator (TCI) state for the transmission is stale (Zhou, [0104] when a new PDSCH active TCI state is added (i.e. The TCI state for transmission is stale), a UE may signal an NB at least the corresponding column . In some cases , for example , when PDSCH beam for an active TCI state is updated due to channel variation, e. g. in P3 beam refinement , a UE may signal an NB at least the corresponding entry);
select a value of at least the antenna panel activation delay for the scheduling offset when the TCI state for the transmission is stale (Zhou, [0097] a first search space and a second search space may have intra - module PDCCH beam switch and , hence , have offset equal to intra - module PDCCH BS latency).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and beam switching management disclosed by Zhou with a motivation to make this modification in order to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum(Zhou, [0005]).
Regarding claim 7, Matsumura discloses wherein the cellular base station is further configured to: select a value of less than the antenna panel activation delay for the scheduling offset when the TCI state for the transmission is not stale (Matsumura, [0068] when the value of the reported beam switch timing is any of 14, 28 and 48, the UE may expect to apply the QCL assumption in the indicated TCI state for the AP-CSI-RS resource)(Zhou, [0086] signaling of inter - module beam switch latency for P3 beam management, dynamic switching control beams over activated transmission configuration indicator (TCI) states for PDCCH, or dynamic switching PDSCH beams from a given PDCCH beam).
Regarding claims 10-11 and 24-25, these claims recite "an apparatus" that disclose similar steps as recited by the method of claims 3 and 5-6, thus are rejected with the same rationale applied against claims 3 and 5-6 as presented above.	
Claims 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2022/0022207 A1, hereinafter "Matsumura") in view of Zhou et al. (US 2019/0260458 A1, hereinafter "Zhou") further in view of Wilson et al. (US 2020/0119875 A1, provisional application 62/746,541 filed on Oct 16 2018,  hereinafter "Wilson").
Regarding claim 8, Matsumura does not explicitly disclose wherein the cellular base station is further configured to determine that a TCI state for a transmission is stale when at least one of:
a downlink reference signal in the TCI state or quasi-co-located with a reference signal in the TCI state has not been reported by the wireless device within a threshold amount of time;
a downlink reference signal in the TCI state is not configured in a TCI state for a control resource set or quasi-co-located with a downlink reference signal that is configured in a TCI state for a control resource set for the wireless device;
a PDSCH transmission with the TCI state has not been transmitted to the wireless device within a threshold amount of time; or
a periodic CSI-RS or semi-persistent CSI-RS with the TCI state has not been transmitted to the wireless device within a threshold amount of time.
Wilson from the same field of endeavor discloses wherein the cellular base station is further configured to determine that a TCI state for a transmission is stale when at least one of:
a downlink reference signal in the TCI state or quasi-co-located with a reference signal in the TCI state has not been reported by the wireless device within a threshold amount of time (Wilson, [0090, 97] the base station may transmit a request for the UE to report the QCL information as determined at the UE on a periodic basis, the base station may designate particular reference signal associations for which QCL information is requested (e.g., RSs only, PDCCH, CORE SET, PDSCH), the base station detects the QCL information mismatch between the up-to-date QCL information #2 and the out-of-date QCL information #1 that was reported by the UE);
a downlink reference signal in the TCI state is not configured in a TCI state for a control resource set or quasi-co-located with a downlink reference signal that is configured in a TCI state for a control resource set for the wireless device (Wilson, [0090, 97] the base station may transmit a request for the UE to report the QCL information as determined at the UE on a periodic basis, the base station may designate particular reference signal associations for which QCL information is requested (e.g., RSs only, PDCCH, CORE SET, PDSCH), the base station detects the QCL information mismatch between the up-to-date QCL information #2 and the out-of-date QCL information #1 that was reported by the UE);
a PDSCH transmission with the TCI state has not been transmitted to the wireless device within a threshold amount of time (Wilson, [0090, 97] the base station may transmit a request for the UE to report the QCL information as determined at the UE on a periodic basis, the base station may designate particular reference signal associations for which QCL information is requested (e.g., RSs only, PDCCH, CORE SET, PDSCH), the base station detects the QCL information mismatch between the up-to-date QCL information #2 and the out-of-date QCL information #1 that was reported by the UE); or
a periodic CSI-RS or semi-persistent CSI-RS with the TCI state has not been transmitted to the wireless device within a threshold amount of time (Wilson, [0090, 97] the base station may transmit a request for the UE to report the QCL information as determined at the UE on a periodic basis, the base station may designate particular reference signal associations for which QCL information is requested (e.g., RSs only, PDCCH, CORE SET, PDSCH), the base station detects the QCL information mismatch between the up-to-date QCL information #2 and the out-of-date QCL information #1 that was reported by the UE).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and TCI status disclosed by Wilson with a motivation to make this modification in order to improve higher data transfer speeds, greater numbers of connections, and better coverage (Wilson, [0004]).
Regarding claim 12, Matsumura does not explicitly disclose determine that the TCI state for the transmission is out-of-date when a downlink reference signal in the TCI state or quasi-co-located with a reference signal in the TCI state has not been reported by the wireless device within a threshold amount of time.
Wilson from the same field of endeavor discloses determine that the TCI state for the transmission is out-of-date when a downlink reference signal in the TCI state or quasi-co-located with a reference signal in the TCI state has not been reported by the wireless device within a threshold amount of time (Wilson, [0090, 97] the base station may transmit a request for the UE to report the QCL information as determined at the UE on a periodic basis, the base station may designate particular reference signal associations for which QCL information is requested (e.g., RSs only, PDCCH, CORE SET, PDSCH), the base station detects the QCL information mismatch between the up-to-date QCL information #2 and the out-of-date QCL information #1 that was reported by the UE).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and TCI status disclosed by Wilson with a motivation to make this modification in order to improve higher data transfer speeds, greater numbers of connections, and better coverage (Wilson, [0004]).
Regarding claim 13, Matsumura does not explicitly disclose determine that the TCI state for the transmission is out-of-date when a downlink reference signal in the TCI state is not configured in a TCI state for a control resource set for the wireless device or quasi-co-located with a downlink reference signal that is configured in a TCI state for a control resource set for the wireless device.
Wilson from the same field of endeavor discloses determine that the TCI state for the transmission is out-of-date when a downlink reference signal in the TCI state is not configured in a TCI state for a control resource set for the wireless device or quasi-co-located with a downlink reference signal that is configured in a TCI state for a control resource set for the wireless device (Wilson, [0090, 97] the base station may transmit a request for the UE to report the QCL information as determined at the UE on a periodic basis, the base station may designate particular reference signal associations for which QCL information is requested (e.g., RSs only, PDCCH, CORE SET, PDSCH), the base station detects the QCL information mismatch between the up-to-date QCL information #2 and the out-of-date QCL information #1 that was reported by the UE).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and TCI status disclosed by Wilson with a motivation to make this modification in order to improve higher data transfer speeds, greater numbers of connections, and better coverage (Wilson, [0004]).
Regarding claim 14, Matsumura does not explicitly disclose determine that the TCI state for the transmission is out-of-date when a PDSCH transmission with the TCI state has not been transmitted to the wireless device within a threshold amount of time.
Wilson from the same field of endeavor discloses determine that the TCI state for the transmission is out-of-date when a PDSCH transmission with the TCI state has not been transmitted to the wireless device within a threshold amount of time (Wilson, [0090, 97] the base station may transmit a request for the UE to report the QCL information as determined at the UE on a periodic basis, the base station may designate particular reference signal associations for which QCL information is requested (e.g., RSs only, PDCCH, CORE SET, PDSCH), the base station detects the QCL information mismatch between the up-to-date QCL information #2 and the out-of-date QCL information #1 that was reported by the UE).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and TCI status disclosed by Wilson with a motivation to make this modification in order to improve higher data transfer speeds, greater numbers of connections, and better coverage (Wilson, [0004]).	
Regarding claim 15, Matsumura does not explicitly disclose determine that the TCI state for the transmission is out-of-date when a periodic channel state information reference signal (CSI-RS) or semi-persistent CSI-RS with the TCI state has not been transmitted to the wireless device within a threshold amount of time.
Wilson from the same field of endeavor discloses determine that the TCI state for the transmission is out-of-date when a periodic channel state information reference signal (CSI-RS) or semi-persistent CSI-RS with the TCI state has not been transmitted to the wireless device within a threshold amount of time (Wilson, [0090, 97] the base station may transmit a request for the UE to report the QCL information as determined at the UE on a periodic basis, the base station may designate particular reference signal associations for which QCL information is requested (e.g., RSs only, PDCCH, CORE SET, PDSCH), the base station detects the QCL information mismatch between the up-to-date QCL information #2 and the out-of-date QCL information #1 that was reported by the UE).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam switching delay disclosed by Matsumura and TCI status disclosed by Wilson with a motivation to make this modification in order to improve higher data transfer speeds, greater numbers of connections, and better coverage (Wilson, [0004]).		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415